This appeal is taken from a conviction for a violation of the law forbidding the sending, delivering, etc., of an anonymous letter reflecting upon the chastity of a female, with punishment fixed at a fine of $250.00 and thirty days in the county jail.
We find nothing in appellant's motion to quash the complaint and information, or in his motion in arrest of judgment. The alleged anonymous letter was set out fully in the pleadings, and *Page 562 
innuendo averment was resorted to in order that certain expressions used in the letter might be made plain. Both motions referred to were couched in general language and charged that no offense against the law was pleaded. The letter follows:
"Listen C, — if you will give me some I will get you a coat and lend you my silver fox fur to wear this winter. Answer and return this letter and don't tell no one that I told you this, for what people don't know don't hurt them."
The proof showed without contradiction that Cecil Belk, the alleged injured female, understood the expression "if you will give me some," in accord with the explanatory averments appearing in the pleading.
In his brief appellant urges that the statute was not made to cover a case where the alleged anonymous letter is written in the presence of the female and delivered to her by the writer; and that the language of the letter is reflective only because of the character of the proposal made to the young woman. Bradfield's case, 166 S.W. Rep. 734, holds that one who writes and delivers such letter is guilty, and we fail to see any distinction in the criminality of the act of one who wrote the letter in the same room or place where the addressee is, and the one who wrote it in a different place.
A letter asking a female to allow the writer to have sexual intercourse with her, most forcibly reflects upon her virtue and chastity. The very proposition is based upon and imputes to her a want of virtue and chastity and embodies the belief of the writer in such fact.
Being unable to agree with the contentions made on behalf of appellant, and finding no error in the record, the judgment will be affirmed.
Affirmed.